 1   JEREMY D. WARREN
     State Bar No. 177900
 2   Warren & Burstein
 3
     501 West Broadway, Suite 240
     (619) 234-4433
 4   jw@wabulaw.com
 5
 6
 7
                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   UNITED STATES OF AMERICA,                     Case No.: 19cr3839-GPC
10
                 Plaintiff,                        Unopposed motion to extend self-
11                                                 surrender date
           v.
12
13   AIDAN CURRY,
14
                 Defendant.
15
16
17        Mr. Curry moves, unopposed, to extend his self-surrender date from November
18
     9, 2020 to January 12, 2021. Considering the COVID-19 pandemic and Mr. Curry’s
19
     preexisting conditions – obesity, asthma, and a history of bronchitis – the
20
21   government does not oppose the request.
22
          The Court recently denied Mr. Curry’s compassionate release motion as not
23
     ripe. Rather than risk exposure for a minimum of 30 days for the warden to consider
24
25   his request, and additional time for the Court to consider a renewed motion, he asks
26
     the Court to extend his surrender date until after the holidays. The parties have
27
     met and conferred, and the government has no opposition to the request.
28

                                               1
 1        Accordingly, to avoid needlessly risking the further spread of COVID-19, and

 2   to protect Mr. Curry, BOP staff, and current inmates, the surrender date should be
 3
     extended. Indeed, “[b]y now it almost goes without saying that we should not be
 4
 5
     adding to the prison population during the COVID-19 pandemic if it can be avoided.”

 6   United States v. Garlock, No. 18-CR-00418-VC-1, 2020 WL 1439980, at *1 (N.D. Cal.
 7
     March 25, 2020) (sua sponte extending surrender date to September 1, 2020).
 8
                                                    Respectfully submitted,
 9
10   Dated: October 20, 2020                        /s/ Jeremy Warren
11
                                                    Jeremy Warren

12
          The government has no opposition to the request.
13
14   Dated: October 20, 2020                        /s/ Daniel Silva
                                                    Daniel Silva
15
                                                    Assistant United States Attorney
16
17
18
                                SIGNATURE AUTHORIZATION
19
20        I certify that the above-named attorneys are aware of the contents of the
21
     motion and have authorized me to sign on their behalf.
22
     Dated: October 20, 2020                        /s/ Jeremy Warren
23
                                                    Jeremy Warren
24
25
26
27
28

                                              2
